Citation Nr: 9906980	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
an April 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that a rating decision in December 1987 
denied entitlement to service connection for hypertension; 
the veteran was duly notified of the decision;  he did not 
file a timely notice of disagreement and a timely substantive 
appeal, and the decision became final.  In December 1996 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim; the RO found that the additional 
evidence was not new and material, and the current appeal 
ensued.


FINDINGS OF FACT

1.  In an unappealed December 1996 rating decision, the RO 
denied entitlement to service connection for hypertension on 
the basis that competent evidence did not demonstrate that 
hypertension was present during the veteran' period of active 
service or within one year of his separation from service.

2.  Additional evidence submitted since December 1996, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A rating decision in December 1996, denying entitlement 
to service connection for hypertension, is final. 38 U.S.C.A. 
§ 7105 (West 1991).

2.  Additional evidence received since the December 1996 
rating decision is not new and material, and the veteran's 
claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.102, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed hypertension during 
active service.  He has stated that he found out in April 
1981 that he had hypertension.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Hypertension which is 
manifested to a compensable degree within one year of 
separation from service may be presumed to have been incurred 
in service.  38 U.S.C.A. §§  1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).
At the time of the prior final disallowance of the veteran's 
claim for service connection for hypertension, the evidence 
of record included: service medical records; the veteran's 
application for compensation; a report by a chiropractor 
dated in December 1985; and a report of a VA cardiology and 
orthopedic examination in October 1987.

The service medical records were negative for a diagnosis of 
hypertension.  They showed that, in April 1981, the veteran 
was seen at a battalion aid station for right ankle sprain 
and referred to the physical therapy clinic of a service 
department hospital; no blood pressure readings were recorded 
at that time.  At an examination for service separation in 
June 1981, the veteran's blood pressure was 130/86; his 
vascular system was evaluated as normal; hypertension was not 
diagnosed.

In his original application for compensation, received in 
August 1987, the veteran indicated that he had been treated 
for hypertension after separation from service by a Dr. James 
Miller of Milwaukee, Wisconsin.  The RO wrote to Dr. Miller 
at the address provided by the veteran and requested evidence 
of treatment of the veteran.  No response was received from 
Dr. Miller.

Of record at the time of the December 1987 rating decision 
was a report by R.J. Janusz, D.C., a chiropractor, that he 
saw the veteran in May 1985 for complaints of neck and back 
pain; at that time, the veteran's blood pressure was 154/104.

Finally, the evidence of record in December 1987 included a 
report by a VA examiner in October 1987 that diagnoses 
included hypertension.  The examiner reported that the 
veteran had said that he had no knowledge of having elevated 
blood pressure readings during his active service.  

The additional presented or secured since the prior final 
denial of the claim for service connection for hypertension 
in December 1987 includes: medical records from Bradley 
Fedderly, M.D., for the period February 1990 to November 
1996; and various statements made by the veteran in 
correspondence with the RO and in testimony at a personal 
hearing in July 1997.

Dr. Fedderly's records show treatment between February 1990 
and November 1996 for various health problems, including 
hypertension.  These records are not new, because they only 
show that the veteran was being treated for hypertension, a 
fact shown in the report of the VA examination in October 
1987, which was of record in December 1987.  Furthermore, Dr. 
Fedderly's records are not material, because they do not 
contain a finding or opinion as to the time of onset of 
hypertension and the records are thus not probative as to the 
basis of the prior denial of the veteran's claim, which was 
that there was no competent evidence that hypertension 
developed during service or was manifested to a compensable 
degree within one year of the veteran's separation from 
service in September 1981. 

In his written statements and in his personal hearing 
testimony, the veteran has stated that, when he was seen at a 
service department hospital for an ankle sprain, he found out 
that he had hypertension.  The veteran thus appears to be 
alleging that medical personnel told him in April 1981, when 
he was treated for right ankle sprain, that he had 
hypertension.  The veteran's statement is new, but it is not 
material.  The United States Court of Veterans Appeals has 
held that a veteran's account of what a doctor purportedly 
said does not constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The veteran's statements 
and testimony as to what he was purportedly told by medical 
personnel at the service department hospital are thus not 
probative as to the basis of the prior denial of his claim.  

At his personal hearing, the veteran testified that: in early 
1983, he saw Dr. James Miller, who diagnosed hypertension; he 
was treated with medication for hypertension by Dr. Miller 
for 7 years, until he started to go to Dr. Fedderly in 1990; 
he had tried to contact Dr. Miller but had been unable to 
find him.  The veteran's testimony is presumed credible for 
the purpose of determining whether the service connection 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  However, even assuming, without deciding, 
that hypertension was diagnosed in 1983, that would not 
provide a diagnosis during active service or the year 
following service.  The veteran's testimony is thus not 
probative as to the basis of the prior final denial of his 
claim and is therefore not material.
 
The veteran's statements and testimony are also not probative 
of the ultimate issue in this case, which is whether the 
veteran's hypertension is related to his period of service, 
because the veteran does not possess the medical training and 
expertise necessary to offer an opinion on questions of 
medical diagnosis and medical causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994) (noting that it is the province 
of trained health care professionals to enter conclusions 
that require medical knowledge.)  As the veteran is a 
layperson, he lacks the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of his hypertension.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  And hence, where as here, the 
resolution of an issue turns on a medical matter, lay 
evidence, without more, can not serve as a predicate upon 
which to reopen the previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995).

With regard to the veteran's testimony that there are records 
of private medical treatment for hypertension in early 
postservice years, the Board notes that 38 U.S.C.A. §  
5107(a) requires VA to assist a claimant in developing the 
facts pertinent to a well grounded claim. However, a 
claimant's burden to submit evidence sufficient to establish 
a "well grounded" claim is the claimant's alone and there 
is nothing in the text of the statute to suggest that VA has 
a duty to assist the claimant until he meets his burden of 
establishing a "well grounded" claim. Epps v. Gober, 126 F. 
3d 1464 (1997).  In the absence of medical evidence relating 
current hypertension to the veteran's active service or the 
following year, his underlying claim for service connection 
for hypertension is not well grounded, and VA has no further 
duty to assist him with regard to medical records in early 
postservice years.

After review of the additional evidence submitted since the 
unappealed December 1987 RO denial, the Board finds that the 
veteran has not submitted new and material evidence which 
would permit reopening of his claim. The additional evidence 
submitted is not new and material, because it does not show a 
nexus between the veteran's hypertension and his period of 
service and, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As the evidence submitted is not new and 
material, there is no basis on which to reopen the veteran's 
claim of service connection for hypertension. 38 U.S.C.A. § 
5108; 
38 C.F.R. § 3.156; Epps, Hodge.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim of 
entitlement to service connection for hypertension and the 
reasons why the current attempt has failed. See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 77-
78. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the appeal is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


